Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/17/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 5/17/22 have been considered as follows.
Objections of the title:
	The objections are withdrawn in view of the amendment.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,8 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Tang (US 20190227277). 

    PNG
    media_image1.png
    654
    463
    media_image1.png
    Greyscale

	Regarding claim 1, Tang teaches an optical imaging system (Fig. 2A, Table 3) is characterized by sequentially comprising the following components from an object side to an image side along an optical axis (210-270):
a first lens having refractive power, an image side surface of which is a convex surface;
a second lens having negative refractive power;
a third lens having refractive power, the image side surface of which is a concave surface;
a fourth lens having refractive power, a radius curvature of an image side surface of the fourth lens being a negative value (Table 3);
a fifth lens having refractive power, the object side surface of which is a convex surface;
a sixth lens with positive refractive power, the object side surface of which is a convex surface;
a seventh lens having refractive power,
wherein an effective focal length f of the optical imaging system and an entrance pupil diameter EPD of the optical imaging system meet the condition that f/EPD is less than 2 (1.85),
wherein the effective focal length f of the optical imaging system, an effective focal length f1 of the first lens, and an effective focal length f2 of the second lens satisfy 0.1<f/|f1+f2|<1.5 (4/9), and
wherein an on-axis distance SAG12 from an intersection of the image side surface of the first lens and the optical axis to an effective radius vertex of the image side surface of the first lens and an on-axis distance SAG42 from an intersection of the image side surface of the fourth lens and the optical axis to an effective radius vertex of the image side surface of the fourth lens satisfy 0<SAG12/SAG42<0.5 (~0.1).

Regarding claim 6, Tang further teaches the optical imaging system of claim 1, wherein a space distance between the second lens and the third lens on the optical axis T23, a center thickness CT2 of the second lens on the optical axis, and a center thickness CT3 of the third lens on the optical axis satisfy 1.02≤T23/(CT2+CT3)<1.6 (0.478/0.301).

Regarding claim 8, Tang further teaches the optical imaging system of claim 1, wherein a distance TTL from the first lens to an imaging surface of the optical imaging system on the optical axis, a curvature radius R5 of an object side surface of the third lens, and a curvature radius R6 of an image side surface of the third lens satisfy 0.2<TTL/(R5+R6)<1 (~0.4).

Claim(s) 1,3-5,7 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Sun (US 20210048634). 

    PNG
    media_image2.png
    867
    489
    media_image2.png
    Greyscale

	Regarding claim 1, Sun teaches an optical imaging system (Fig. 9, Tables 9,13) is characterized by sequentially comprising the following components from an object side to an image side along an optical axis (L1-L7):
a first lens having refractive power, an image side surface of which is a convex surface;
a second lens having negative refractive power;
a third lens having refractive power, the image side surface of which is a concave surface;
a fourth lens having refractive power, a radius curvature of an image side surface of the fourth lens being a negative value (Table 9);
a fifth lens having refractive power, the object side surface of which is a convex surface (near edge);
a sixth lens with positive refractive power, the object side surface of which is a convex surface;
a seventh lens having refractive power,
wherein an effective focal length f of the optical imaging system and an entrance pupil diameter EPD of the optical imaging system meet the condition that f/EPD is less than 2 (1.66),
wherein the effective focal length f of the optical imaging system, an effective focal length f1 of the first lens, and an effective focal length f2 of the second lens satisfy 0.1<f/|f1+f2|<1.5 (4.25/5.6), and
wherein an on-axis distance SAG12 from an intersection of the image side surface of the first lens and the optical axis to an effective radius vertex of the image side surface of the first lens and an on-axis distance SAG42 from an intersection of the image side surface of the fourth lens and the optical axis to an effective radius vertex of the image side surface of the fourth lens satisfy 0<SAG12/SAG42<0.5 (Fig. 9, ~0.1).

	Regarding claim 3, Sun further teaches The optical imaging system of claim 1, wherein ImgH (half of a diagonal length of an effective pixel area on an imaging plane) of the optical imaging system and a combined focal length f12 of the first lens and the second lens satisfy 0.3< ImgH/f 12<0.6 (3.475/6.028).

Regarding claim 4, Sun further teaches the optical imaging system of claim 1, wherein an effective focal length f of the optical imaging system and a curvature radius R2 of an image side surface of the first lens satisfy −0.43≤f/R2<0 (4.25/-61).

Regarding claim 5, Sun further teaches the optical imaging system of claim 1, wherein a space distance T12 between the first lens and the second lens on the optical axis and a space distance T34 between the third lens and the fourth lens on the optical axis satisfy 0<T12/T34<0.9 (0.03/0.3).

Regarding claim 7, Sun further teaches the optical imaging system of claim 1, wherein a center thickness CT1 of the first lens on the optical axis, a center thickness CT4 of the fourth lens on the optical axis, a center thickness CT6 of the sixth lens on the optical axis, and a sum of center thicknesses ΣCT of the first lens to the seventh lens on the optical axis satisfy 0.3<(CT1+CT4+CT6)/ΣCT<0.8 (1.913/(1.913+1.262)).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun.
Regarding claim 2, Sun teaches all the limitations as stated in claim 1, and further teaches Semi-FOV (half of field of view) of the optical imaging system and an effective focal length f6 of the sixth lens satisfy 2.48 mm≤tan (Semi-FOV)×|f6| (tan(77.6o/2)x5.892=4.74). 
Sun does not teach tan (Semi-FOV)×|f6|<3.6 mm.
Absent any showing of criticality and/or unpredictability, having tan (Semi-FOV)×|f6|<3.6 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a compact optical imaging system by scaling down the entire system and/or take a smaller picture (e.g., by cropping) having a smaller FOV.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sun by having tan (Semi-FOV)×|f6|<3.6 mm for the purposes of having a compact optical imaging system by scaling down the entire system and/or take a smaller picture having a smaller FOV.
Allowable Subject Matter
Claim(s) 10 is allowed. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 10, the prior art of record neither anticipates nor renders obvious all the limitations of claim 10 for an optical imaging system including “a radius curvature of an image side surface of the fourth lens being a negative value”, along with the other claimed limitations of claim 10.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234